Per Curiam.

This action is founded upon two promissory notes, drawn by the defendants, and made payable to the plaintiffs. The objection set up by the defendants, to exonerate themselves from payment, is, that the instrument by which they became security for Briggs, the constable, was not under seal. In ¡every other respect, the requisites of the act have been complied, with for the purpose of making the defendants responsible as security for the constable. Whether the defendants would have been liable, had they been prosecuted directly upon the instrument signed by them as security, is not the question here,' They, having signed this instrument, must be presumed to have known that it was not under seal, and being acquainted with the fact, their ignorance of the law cannot be alleged by them ; and, having "voluntarily given the notes in question, under these circumstances, they must be presumed to have waived all objections to the form of the security, and - they come too late, now, to set it up, The plaintiff is, accordingly, entitled tq judgment,
Judgment for the plaintiff,